

115 HR 5181 IH: Local Taxpayer Protection Act of 2018
U.S. House of Representatives
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5181IN THE HOUSE OF REPRESENTATIVESMarch 6, 2018Mr. Faso introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require certain licensees under the Federal Power Act make annual payments to the county in
			 which a licensed hydropower facility is located, and for other purposes.
	
 1.Short titleThis Act may be cited as the Local Taxpayer Protection Act of 2018. 2.Payment of fees by certain hydropower facility license holders (a)Initial paymentNot later than 1 year after the date of enactment of this Act, and annually thereafter for the duration of the applicable license and any subsequent license received for the same facility and related operations, a covered licensee shall make an annual payment to the county in which the applicable licensed project is located beginning in the amount of $1,800,000.
 (b)Increase in subsequent paymentsThe amount of each annual payment occurring after the first annual payment shall increase by 2 percent of the preceding annual payment.
 (c)Remaining obligationsThe payment of funds under this section shall not affect the obligation of the covered licensee to pay any other funds required to be paid to a county under the terms of a judicial decree or settlement of an action brought by one or more counties against the covered licensee.
 (d)Statutory constructionNothing in this section shall be construed to authorize an increase in the rates and charges for electric energy of a covered licensee.
 (e)Covered licensee definedIn this section, the term covered licensee means a State, or any subdivision thereof, that— (1)received a license under section 10 of the Federal Power Act (16 U.S.C. 803) for a pumped-storage facility; and
 (2)filed for such license in April of 2017. 